Complainant by its bill seeks relief in a labor case against a strike and consequent picketing. The bill of complaint was served upon the defendants with a notice of an application for injunction returnable on August 13th, 1940. On the return day the matter was by consent adjourned until August 20th, 1940, and in the interim notice was served upon complainant's solicitor by the solicitor for the defendants of a demand for the cross-examination of the complainant's affiants before a master pursuant to rule 215.
Annexed to the bill of complaint are numerous affidavits, which, with the exception of two of them are in stereotyped form, wherefore they lack that probative force which in injunctive matters is of first importance. *Page 41 
Moreover from the transcript of the record before the master named in the written demand before whom the cross-examination of complainant's affiants in advance of the hearing was to take place, it appears that the solicitor for the complainant notified the master that he would not appear, nor would he present the affiants for cross-examination.
Under the rule of this court the demand and such refusal to present the affiants for cross-examination places the complainant in the position where the court may properly decline to consider such affidavits.
Under the circumstances preliminary injunction will be denied.